DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11 filed June 9, 2022, with respect to the rejection(s) of claims 1-6, 8, 10-15, 17, 18, and 20-23 under 35 USC 103 as being unpatentable over Chen et al (US 2005/0026435) in view of Orii et al (US 7,329,616) have been fully considered and are unpersuasive.  Applicant argues that the prior art of Chen et al (US 2005/0026435) fails to teach a SPM mixture. See the abstract where the SPM mixture is discussed. See also [0020], [0030], [0034], [0037], [0046], and [0083]. The interpretation of the first and second nozzles are that they are capable of supplying the intended process fluids. See also [0086] of Chen et al teaches a plurality of nozzles could also be used to apply different fluids (including SPM) with different sources for each fluid.

The terms “SPM supplier” and the “liquid supplier” are no longer interpreted under  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph (aka means plus function), as the amendments to claims 1, 12, and 18 has introduced structure for these limitations.
The interpretation of the activator supplier and DIW supplier will continue to be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph (aka means plus function). Activator supplier is interpreted as element 314 but the structure of the element is  interpreted as a container capable of activating via supplying hydrogen peroxide via a supply line or the use of UV as a structure to activate as claimed.
Deionized water supplier is interpreted as element 306 but the structure of the element is interpreted as a liquid supply container capable of containing the specific material claimed for example DIW and a supply line.
Claim Rejections - 35 USC § 103

Claims 1, 2, 4, 5, 8, 10-13, 15, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2005/0026435) in view of Orii et al (US 7,329,616).
It is noted that the claims recite that the suppliers are configured to provide the processing fluids at a specific chronological order. The order is not structurally crucial and valves, flow rate controllers, are capable of ensuring the order is provided as claimed.  It is noted that the SPM supplier has a first nozzle while the liquid supplier has a second nozzle. For, the purposes of examination the activator supplier and DIW supplier as interpreted as structures capable of supplying the activator and DIW respectively.

Regarding claims 1, 2, 8, 10, 11, 13, 15, 18,20, 21: 
The prior art of  Chen et al teaches the process sequence for photoresist stripping (removal).

The system of Chen et al is used for removing a photoresist from a semiconductor wafer, the apparatus comprising: a liquid supplier (see [0032], [0039], and [0071] – [0074] and the discussion of ozonated DIW) configured to supply trioxygen liquid to a photoresist over a first surface of the semiconductor wafer; an activator supplier (supply hydrogen peroxide, reservoir 14 see [0055]] configured to supply an activator to the trioxygen liquid to create activated trioxygen liquid. Chen et al teaches a water supplier tank 90. Reservoir 12 [0038], and SPM supplier first tank 60 [0007], [0037]. See also Figs. 1, 2, [0054] and [0074] of Chen et al. Marked up Figs. 1 and 2 are provided below to illustrate the examiner’s interpretation of the prior art see where valves 40-45 and flow rate controllers 30-34 are provided to ensure the fluids are provided and capable of being provided in the claimed order. Fig. 2 of Chen illustrate a single nozzle 213, but  in [0086] a plurality of nozzles could also be used to apply different fluids with different sources.
 	Though the prior art of Chen et al teaches the supply of the various fluids, the prior art of Chen et al fails to teach to teach that the DIW supplier is capable of supplying water to the second surface of the wafer and that the water is provided at a temperature less than the wafer temperature.

	The prior art of Orii et al teaches a substrate processing apparatus with backside cooling water supply see col. 7 line 57- col. 8 line 29 and Fig. 8 of Orii which features a plurality of suppliers/nozzles 121, 127, 131, 141, 151 that can supply a plurality of different fluids independently and separately using the valves 122, 132, 142, and 152 see the discussion in col. 9 line 3 – col. 10 line 31. See Fig. 8 below where both front side and back side process fluid supplies are suggested by Orii et al.
The motivation to further modify the apparatus of Chen et al with the suggestion of a plurality of nozzles/supplies to independently transport various fluids to the front and/or backside of the wafer. Additionally, Orii et al teaches  DIW cooling water supplier of Orii et al is that the DIW supplier offers rinse liquid to the underside of the wafer W. The temperature of the DIW supplied is a matter of an intended use as the DIW is independently supplied via valves and sourced from DIW 121 at the desired temperatures and used as a cooling water. Nevertheless, Orii et al teaches the temperature range that the wafer will be -20 to 50 deg. C see col. 8 lines 6-25. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Chen et al with the backside cooling DIW supplier of Orii et al.

Regarding claims 12, 22, and 23:	See the prior art of Chen et al teaches a nozzle 213 see Fig. 2 and the prior art of Orii et al teaches several nozzles/suppliers see marked up Fig. 8 below.
Regarding claim 4: The system of claim 1, wherein the liquid component is configured to coat photoresist with the trioxygen liquid see [0003], [0018], [0023], [0025] of Chen et al.

Regarding claim 5: See the flow rate of hydrogen peroxide supplier as recited in the Tables 1-3 and mass flow controller see [0075] of Chen et al.


    PNG
    media_image1.png
    707
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    804
    672
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    850
    607
    media_image3.png
    Greyscale


Claims 3, 6, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2005/0026435) in view of Orii et al (US 7,329,616), as applied to 1, 2, 4, 5, 8, 10-13, 15, 17, 18, and 20-23 above, and  in further view of Le et al (US 2010/0071718).
The teachings of the Chen et al as modified by Orii et al were discussed above.
Note Chen et al teaches a UV source to dry the wafer in [0026] and [0053] but fails to teach it in conjunction with a trioxygen liquid to create an activated trioxygen liquid. An ozone generator 11 is used to activate the ozone according to [0061] of Chen et al.
The modified apparatus resulting from the combined teachings of Chen et al and Orii et al fails to teach UV activator is specifically a UV light source.
Regarding claims 3 and 14:	 The prior art of Le et al teaches the activator comprises an ultraviolet (UV) activator. See UV is discussed in the abstract, [0017], [0018], [0104]-[0110] of Le et al. The use of UV as an activator is alternative to the activation structure of Chen et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Chen et al and Orii et al to provide a UV light source as suggested by Le et al as the structure to active the trioxygen liquid as an alternative to ozone generator of Chen et al.

The modified apparatus resulting from the combined teachings of Chen et al and Orii et al fails to teach the claimed concentration of ozone.

Regarding claims 6 and 24:	 It is noted that the prior art of Chen et al teaches a high concentration of DIO3 in [0039], but fails to teach the specific concentration of ozone as claimed by the present invention.
The prior art of Le et al teaches the trioxygen liquid comprises between about 80 parts-per-million (ppm) of O3 and about 200 ppm of O3 see [0169]. Barring a showing of criticality, the concentration of ozone would be determined without undue experimentation as the concentration of ozone would be optimized to produce the desired product result. According to the prior art of Le et al the high concentration range ensures the desired photoresist removal. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Chen et al and Orii et al to provide a concentration of ozone that would produce the desired product result as suggested by Le et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al (US 2013/0014784) teaches H2O2/H2SO4 (SPM) supplied to the wafer in Fig. 8.

Hashizume (US 2007/0154636) teaches SPM and DIW supplied to a wafer see Fig. 1.

Araki et al (US 2004/0261817) teaches  SPM supplier and  a DIW supplier in Fig. 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716